NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                        No. 09-2320
                                       _____________

                            UNITED STATES OF AMERICA

                                            v.

                         JERRY BLASSENGALE, JR., a/k/a BJ,
                                               Appellant


                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (Crim. No. 2-07-cr-00371-002)
                        District Judge: Hon. Bruce W. Kauffman


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                               Friday, January 28, 2011

                  Before: McKEE, Chief Judge, SMITH, Circuit Judge,
                            and STEARNS,* District Judge

                            (Opinion Filed: February 8, 2011)

                                         OPINION


McKEE, Chief Judge.

       Jerry Blassengale appeals the district court‟s judgment of conviction. For the

reasons that follow, we will affirm.


*
 Honorable Richard G. Stearns, District Court Judge, United States District Court for the
District of Massachusetts, sitting by designation.
                                              I.

        We write primarily for the parties and therefore will only set forth those facts that

are helpful to our brief discussion of the issues. Blassengale‟s sole issue on appeal is

whether the evidence was sufficient to sustain a conviction for assaulting a federal officer

in violation of 18 U.S.C. § 111. He argues that his account of the arrest should be

credited and that Special Agent Pacchioli actually caused the collision.

        The argument ignores the fact that we must review challenges to the sufficiency of

evidence, “in the light most favorable to the government, and [that we] will sustain the

verdict if „any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.‟” United States v. Dent, 149 F.3d 180, 187 (3d Cir. 1998)

(quoting United States v. Voigt, 89 F.3d 1050, 1080 (3d Cir. 1996)). Under this

deferential standard, we must “presume that the jury properly evaluated the credibility of

witnesses, found the facts, and drew rational inferences.” United States v. Iafelice, 978

F.2d 92, 94 (3d Cir. 1992).

        Under 18 U.S.C. § 111(a)(1), it is a federal crime when a person “forcibly assaults,

resists, opposes, impedes, intimidates, or interferes with any person designated in section

114 of this title while engaged in or on account of the performance of official duties.”

There is an enhanced penalty under § 111(b), when a deadly or dangerous weapon is

used.

        Blassengale contends that he was not aware that federal agents were pursuing him

when he fled the gas station and drove down Interstate 95. He testified that he was

unaware that Special Agent Pacchioli was even present until the collision at the end of

                                              2
the chase. However, a reasonable jury could have rejected his account for several

reasons. First, there was testimony to suggest that Blassengale was aware that FBI agents

were present at the gas station. The agents who approached his vehicle were wearing FBI

bulletproof vests, and one agent testified that he made eye contact with Blassengale in the

driver‟s side mirror. Second, Pacchioli had activated his patrol car lights and siren during

the entire car chase on Interstate 95. The jury cannot be faulted for concluding that this

would suggest that law enforcement agents were in pursuit. Finally, Detective

DiFrancesco, who was in the passenger seat of the car with Pacchioli, testified that he

motioned several times towards Blassengale to try to get him to stop. This evidence

would readily allow a reasonable jury to conclude that Blassengale was aware that he was

being pursued by law enforcement officers, and Blassengale‟s argument to the contrary is

frivolous. Moreover, we reject any suggestion that the government was required to prove

that he knew that the officers who were pursuing him were federal law enforcement

officers. “All the statute requires is an intent to assault, not an intent to assault a federal

officer.” United States v. Feola, 420 U.S. 671, 684 (1975). As the Court explained in

Feola, we can not construe the statute “as embodying an unexpressed requirement that an

assailant be aware that his victim is a federal officer.” Id.

       Blassengale further argues that he never actually collided with Special Agent

Pacchioli. He contends that he was already pulled over with the engine off when the

accident occurred. However, the jury obviously rejected Blassengale‟s efforts to suggest

that Pacchioli intentionally crashed into him in front of police and civilians. There is

nothing other than Blassengale‟s uncorroborated testimony to suggest that is what

                                                3
happened, and the jury clearly rejected his testimony. Pacchioli testified that Blassengale

was driving very quickly when he swerved into the patrol car. Thus, there was more

than sufficient evidence to establish Blassengale‟s guilt beyond a reasonable doubt.

                                   IV. CONCLUSION

       For the foregoing reasons, we will affirm the district court‟s judgment of

conviction.




                                             4